The plaintiff suffered an injury while in the employ of the defendant Morganti which it is not disputed was within the scope of the Compensation Act. The matter came before the commissioner upon the claim of the defendant Hartford Accident and Indemnity Company that at the time of the injury its liability under a policy of insurance it had previously *Page 707 
issued to Morganti had terminated by reason of cancelation. The commissioner held the company liable, this decision was sustained in the Superior Court and the company has appealed to this Court. The facts are that on August 1, 1938, a notice was sent to Morganti from the Bridgeport office of the company stating that the policy would be canceled on August 11, 1938. The home office of the company was informed of this and it sent a notice of cancelation to the workmen's compensation commissioner for the first district, in accordance with the rules of the board of commissioners, but by reason of a mistake of a clerk in the home office this notice stated that the cancelation would be effective on August 18, 1938. The injury occurred on August 12, 1938. The statutes require that every insurance company writing compensation insurance shall report, in writing, to the board of commissioners the name of the person or corporation insured and the day on which the policy is to become effective and the date of its expiration; and, further, that the cancelation of any policy so written and reported shall not become effective until one week after the notice of such cancelation has been filed with the board. General statutes, § 5291. In Piscitello v. Boscarello, 113 Conn. 128,154 A. 168, the facts were that the defendant insurance company had notified the board of commissioners of the issuance of a renewal policy with the date when it would become effective and the date when it expired; the employer did not want the policy and claimed he had lost it; and finally an agent of the company took from him a lost policy receipt which stated that he did not want it, that it was lost, that he was surrendering it and that it was presumed to be canceled as of the date of the issue; but no notice was given to the board. The employee was injured within the period when, under the notice given to the board, the *Page 708 
policy was in effect. We pointed out that workmen's compensation is a peculiar type of insurance, and that to every policy each employee of the insured is in a very real sense a party; we said that the purpose of the notice was to make an authentic record so that any employee or prospective employee might ascertain whether the employer is insured, and, if so, in what company, and that the insurer is estopped to deny the truth of the formal record, whether or not the particular employee whose rights are in question examined the files where such records are kept; and we held that, as the record stated that the policy was in effect, the insurer could not deny that this was so. The case before us is ruled by that decision. That the error in stating in the notice the time when the cancelation was to become effective was made by an employee of the company is no ground upon which we can override the plain requirements of the statute. Scott v. Hoage,63 App. D.C. 391, 394, 73 F.2d 114, 117.
  There is no error.